                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                    Case No.

STRIKE 3 HOLDINGS, LLC, a limited liability
company,

         Plaintiff,

v.

JOHN DOE subscriber assigned IP address
47.201.237.168, an individual,

         Defendant.

                                                           /

                      NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action IS NOT

related to any pending or closed civil or criminal case filed with this Court, or any other

Federal or State court, or administrative agency.1

         I further certify that I will serve a copy of this NOTICE OF PENDENCY OF

OTHER ACTIONS upon each party no later than fourteen days after appearance of the

party.




1
          While Plaintiff does not believe that this case is related to any other copyright lawsuit filed by
Plaintiff because the cases involve different copyright infringements, at different times, by different
defendants, Plaintiff advises the Court that it has filed several copyright infringement lawsuits in this
district and will provide the Court with a list of those other cases upon request should the Court view these
cases as related.



                                                     1
Dated: March 3, 2020       Respectfully submitted,

                           MAMONE VILLALON
                           Counsel for Plaintiff Strike 3
                           Holdings, LLC

                           By: /s/ Tyler A. Mamone
                           Tyler A. Mamone, Esq.
                           Florida Bar No.: 111632
                           100 SE 2nd St., Suite 2000
                           Miami, Florida, 33131
                           Tel: (786) 209-2379
                           Tyler@mvlawpllc.com

                           Counsel for Plaintiff




                       2
